Exhibit 10.1


ECHELON CORPORATION
2016 EQUITY INCENTIVE PLAN
1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Affiliate” means any entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Company.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(d)    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(e)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(f)    “Base Salary” means the fixed amount of money paid to an Employee in
return for work performed, excluding any commissions, bonuses, benefits or any
other potential compensation.
(g)    “Board” means the Board of Directors of the Company.
(h)    “Cause” means (i) any act of personal dishonesty taken by the Participant
in connection with his or her responsibilities as a Service Provider and
intended to result in substantial personal enrichment of the Participant, (ii)
Participant’s conviction of a felony, (iii) a willful act by the Participant
which constitutes gross misconduct and which is injurious to the Company or its
successor corporation, and (iv) following delivery to the Participant of a
written demand for performance from the Company or its successor corporation
which describes the basis for the belief of the Company or its successor
corporation that the Participant has not


-1-



--------------------------------------------------------------------------------




substantially performed his duties, continued violations by the Participant of
the Participant’s obligations, which are demonstrably willful and deliberate on
the Participant’s part.
(i)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control. Further, if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, direct or indirect beneficial ownership of 50% or more of
the total voting power of the stock of the Company or of the ultimate parent
entity of the Company, such event will not be considered a Change in Control
under this subsection (i). For this purpose, indirect beneficial ownership will
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company, as the case may be, either directly or through one or more subsidiary
corporations or other business entities; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any 12 month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the 12 month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code, as


-2-



--------------------------------------------------------------------------------




it has been and may be amended from time to time, and any proposed or final
Treasury Regulations and Internal Revenue Service guidance that has been
promulgated or may be promulgated thereunder from time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(j)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder will include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(k)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.
(l)    “Common Stock” means the common stock of the Company.
(m)    “Company” means Echelon Corporation, a Delaware corporation, or any
successor thereto.
(n)    “Consultant” means any natural person, including an advisor, engaged by
the Company or a Parent, Subsidiary, or Affiliate to render bona fide services
to such entity, provided the services (i) are not in connection with the offer
or sale of securities in a capital‑raising transaction, and (ii) do not directly
promote or maintain a market for the Company’s securities, in each case, within
the meaning of Form S-8 promulgated under the Securities Act, and provided,
further, that a Consultant will include only those persons to whom the issuance
of Shares may be registered under Form S-8 promulgated under the Securities Act.
(o)    “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
(p)    “Director” means a member of the Board.
(q)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(r)    “Dividend Equivalent” means a credit, made at the discretion of the
Administrator or as otherwise provided by the Plan, to the account of a
Participant in an amount equal to the cash dividends paid on one Share for each
Share represented by an Award held by such Participant.
(s)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent, Subsidiary, or Affiliate of the Company. Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.
(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(u)    “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different


-3-



--------------------------------------------------------------------------------




terms), awards of a different type, and/or cash, (ii) Participants would have
the opportunity to transfer any outstanding Awards to a financial institution or
other person or entity selected by the Administrator, and/or (iii) the exercise
price of an outstanding Award is increased or reduced. The Administrator will
determine the terms and conditions of any Exchange Program in its sole
discretion.
(v)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(w)    “Fiscal Year” means the fiscal year of the Company.
(x)    “Grant Date” means the date an Award is granted to a Service Provider
pursuant to the Plan.
(y)    “Incentive Stock Option” means an Option that by its terms qualifies and
is intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.
(z)    “Inside Director” means a Director who is an Employee.
(aa)    “Involuntary Termination” means (i) without the Participant's express
written consent, a significant reduction of the Participant's duties, authority
or responsibilities, relative to the Participant's duties, authority or
responsibilities as in effect immediately prior to the Change of Control Merger;
(ii) without the Participant's express written consent, a substantial reduction,
without good business reasons, of the facilities and perquisites (including
office space and location) available to the Participant immediately prior to the
Change of Control Merger; (iii) a material reduction in the Base Salary of the
Participant as in effect immediately prior to the Change of Control Merger,
other than a uniform reduction applicable to all executives generally; (iv) a
material reduction in the kind or level of employee benefits, including bonuses,
to which the Participant was entitled immediately prior to the Change of Control
Merger with the result that the Participant's overall benefits package is
significantly reduced; (v) the relocation of the Participant to a facility or a
location more than 30 miles from the Participant's then present location,
without the Participant's express written consent; or (vi) any purported
termination of the Participant which is not effected for Disability or for
Cause, or any purported termination for which the grounds relied upon are not
valid.
(bb)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.


-4-



--------------------------------------------------------------------------------




(cc)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(dd)    “Option” means a stock option granted pursuant to the Plan.
(ee)    “Outside Director” means a Director who is not an Employee.
(ff)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(gg)    “Participant” means the holder of an outstanding Award.
(hh)    “Performance Goals” will have the meaning set forth in Section 11 of the
Plan.
(ii)    “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.
(jj)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(kk)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(ll)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(mm)    “Plan” means this Echelon Corporation 2016 Equity Incentive Plan.
(nn)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.
(oo)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(pp)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(qq)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(rr)    “Service Provider” means an Employee, Director or Consultant.
(ss)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 15 of the Plan.


-5-



--------------------------------------------------------------------------------




(tt)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.
(uu)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is (i) 500,000 Shares plus (ii) any Shares subject to stock options, restricted
stock units, performance shares or similar awards granted under the 1997 Stock
Plan (the “1997 Plan”) that, after the termination of the 1997 Plan, expire or
otherwise terminate without having vested or without having been exercised in
full and Shares issued pursuant to awards granted under the 1997 Plan that are
forfeited to or repurchased by the Company, with the maximum number of Shares to
be added to the Plan as a result of clause (ii) equal to 830,228. The Shares may
be authorized, but unissued, or reacquired Common Stock.
(b)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, is surrendered pursuant to an Exchange Program,
or, with respect to Restricted Stock, Restricted Stock Units, Performance Units
or Performance Shares, is forfeited to or repurchased by the Company due to
failure to vest, then the unpurchased Shares (or for Awards other than Options
or Stock Appreciation Rights the forfeited or repurchased Shares), which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). Shares that have actually been issued under
the Plan under any Award will not be returned to the Plan and will not become
available for future distribution under the Plan; provided, however, that if
Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. To the extent an Award under the Plan is paid out in cash rather
than Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan. Notwithstanding the foregoing and,
subject to adjustment as provided in Section 15, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan
pursuant to Section 3(b). Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares authorized for
grant under paragraph (a) of this Section: (i) Shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option, (ii) Shares tendered by the Participant or withheld by the Company to
satisfy any tax withholding obligation with respect to an Award, (iii) Shares
repurchased by the Company with Option proceeds, and (iv) Shares subject to a
Stock Appreciation Right that are not issued in connection with the stock
settlement of the Stock Appreciation Right on exercise thereof.
(c)    Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
(d)    Exception to Minimum One (1) Year Vesting, Period of Restriction, and
Performance Period. Notwithstanding anything contained in the Plan to the
contrary, Awards up to a maximum of five percent (5%) of the Shares available
for Awards pursuant to Section 3(a) may be granted without regard to the minimum
one (1) year vesting, Period of Restriction, and Performance Period requirements
of Sections 6(d)(i), 7(b), 8(b), 9(d) and 10(c).


-6-



--------------------------------------------------------------------------------




4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)    to determine whether Awards will be adjusted for Dividend Equivalents;
provided, however, that in no event will a Dividend Equivalent be attached to an
Option, Stock Appreciation Rights or full-value Award, in each case, with
performance-based vesting conditions granted hereunder;
(vii)    to institute and determine the terms and conditions of an Exchange
Program; provided however, that no Exchange Program may be implemented without
prior approval from the Company’s stockholders;
(viii)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(ix)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;


-7-



--------------------------------------------------------------------------------




(x)    to modify or amend each Award (subject to Section 20 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);
(xi)    to allow Participants to satisfy tax withholding obligations in such
manner as prescribed in Section 16 of the Plan;
(xii)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xiii)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xiv)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.    Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.
6.    Stock Options.
(a)    Limitations.
(i)    Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds one hundred thousand dollars
($100,000), such Options will be treated as Nonstatutory Stock Options. For
purposes of this Section 6(a), Incentive Stock Options will be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares will be determined as of the time the Option with respect to such Shares
is granted.
(ii)    Subject to Section 12 of the Plan, the following limitations will apply
to grants of Options:
(1)    No Service Provider will be granted, in any Fiscal Year, Options to
purchase more than 150,000 Shares.
(2)    In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 150,000 Shares that will not be
counted against the limit set forth in subsection (1) above.
(3)    The foregoing limitations will be adjusted proportionately in connection
with any change in the Company’s capitalization, as described in Section 15.


-8-



--------------------------------------------------------------------------------




(4)    If an Option is cancelled in the same Fiscal Year in which it was granted
(other than in connection with a transaction described in Section 15), the
cancelled Option will be counted against the limits set forth in subsections (1)
and (2) above. For this purpose, if the exercise price of an Option is reduced,
the transaction will be treated as a cancellation of the Option and the grant of
a new Option.
(b)    Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten years
from the date of grant or such shorter term as may be provided in the Award
Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Service Provider who, at the time the Incentive Stock Option is granted, owns
stock representing more than 10% of the total combined voting power of all
classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five years from the date of grant or such shorter
term as may be provided in the Award Agreement.
(c)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)    In the case of an Incentive Stock Option
(A)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price will be no less than 110% of the Fair Market Value per Share on
the date of grant.
(B)    granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.
(2)    In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than 100% of the Fair Market Value per Share on the date of
grant.
(3)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion;
(5) consideration received by the Company under a broker-assisted (or
other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan;


-9-



--------------------------------------------------------------------------------




(6) by net exercise; (7) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws; or (8) any
combination of the foregoing methods of payment.
(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement; provided, however, that Options shall become vested and
exercisable no earlier than one (1) year after the Grant Date. An Option may not
be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three months
following the Participant’s termination, but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement. If
Participant dies during such post-employment period, the Option may be exercised
following the Participant’s death for 1 year after Participant’s death, but in
no event later than the expiration of the term of such Option as set forth in
the Award Agreement. Unless otherwise provided by the Administrator, if on the
date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for 12 months following the
Participant’s termination, , but in no event later than the expiration of the
term of such Option as set forth in the Award


-10-



--------------------------------------------------------------------------------




Agreement. Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the Plan. If
after termination the Participant does not exercise his or her Option within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for 12 months following
Participant’s death, , but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement. Unless otherwise provided by
the Administrator, if at the time of death Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
will immediately revert to the Plan. If the Option is not so exercised within
the time specified herein, the Option will terminate, and the Shares covered by
such Option will revert to the Plan.
7.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine, provided that during any Fiscal Year no
Service Provider will receive more than an aggregate of 75,000 Shares of
Restricted Stock, subject to Section 12 of the Plan. Notwithstanding the
foregoing limitation, in connection with a Service Provider’s initial service as
an Employee, an Employee may be granted an aggregate of up to an additional
100,000 Shares of Restricted Stock.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine; provided, however, that
Awards of Restricted Stock shall have a vesting period and Period of Restriction
of at least one (1) year. Unless the Administrator determines otherwise, the
Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.


-11-



--------------------------------------------------------------------------------




(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares, unless
the Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
(i)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Restricted Stock which is intended to qualify under Section 162(m) of
the Code, the Administrator will follow any procedures determined by it from
time to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals).
8.    Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator, provided that during any Fiscal Year no
Service Provider will receive Restricted Stock Units covering more than 75,000
Shares, subject to Section 12 of the Plan. Notwithstanding the foregoing
limitation, in connection with a Service Provider’s initial service as an
Employee, an Employee may be granted Restricted Stock Units covering up to an
additional 100,000 Shares. After the Administrator determines that it will grant
Restricted Stock Units under the Plan, it will advise the Service Provider in an
Award Agreement of the terms, conditions, and restrictions related to the grant,
including the number of Restricted Stock Units.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion; provided, however, that Awards of Restricted
Stock Units shall have a vesting period and Period of Restriction of at least
one (1) year.
(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.


-12-



--------------------------------------------------------------------------------




(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
(f)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Restricted Stock Units which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).
9.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion, provided that during any Fiscal Year, no Service Provider
will be granted Stock Appreciation Rights covering more than 100,000 Shares,
subject to Section 12 of the Plan. Notwithstanding the foregoing limitation, in
connection with a Service Provider’s initial service as an Employee, an Employee
may be granted Stock Appreciation Rights covering up to an additional 100,000
Shares.
(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)    Exercise Price and Other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine; provided, however, that Stock Appreciation Rights shall become vested
and exercisable no earlier than one (1) year after the Grant Date.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(b) relating to the maximum
term and Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.


-13-



--------------------------------------------------------------------------------




At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. Subject to
Section 12 of the Plan, the Administrator will have complete discretion in
determining the number of Performance Units and Performance Shares granted to
each Service Provider, provided that during any Fiscal Year, (i) no Service
Provider will receive Performance Units having an initial value greater than
$1,000,000 and (ii) no Service Provider will receive more than 100,000
Performance Shares. Notwithstanding the foregoing limitation, in connection with
a Service Provider’s initial service as an Employee, an Employee may be granted
up to an additional 100,000 Performance Shares.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers; provided, however, that Awards of Performance Units and Performance
Shares to Service Providers shall have a vesting period and Performance Period
of at least one (1) year. Each Award of Performance Units/Shares will be
evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine. The Administrator may set performance objectives based upon the
achievement of Company-wide, divisional, business unit or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws, or any other basis determined by the
Administrator in its discretion.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
(g)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Performance Units/Shares as “performance-based compensation” under
Section 162(m) of the Code, the


-14-



--------------------------------------------------------------------------------




Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals will be set by the
Administrator on or before the Determination Date. In granting Performance
Units/Shares which are intended to qualify under Section 162(m) of the Code, the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals).
11.    Performance-Based Compensation Under Section 162(m) of the Code.
(a)    General. If the Administrator, in its discretion, decides to grant an
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the provisions of this Section 11 will control over any
contrary provision in the Plan; provided, however, that the Administrator may in
its discretion grant Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code to Service
Providers that are based on Performance Goals or other specific criteria or
goals but that do not satisfy the requirements of this Section 11.
(b)    Performance Goals. The granting and/or vesting of Awards of Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units and
other incentives under the Plan may be made subject to the attainment of
performance goals relating to one or more business criteria within the meaning
of Section 162(m) of the Code and may provide for a targeted level or levels of
achievement (“Performance Goals”) including (i) revenue, (ii) gross margin,
(iii) operating margin, (iv) operating income, (v) pre-tax profit, (vi) earnings
before interest, taxes and depreciation, (vii) net income, (viii) operating cash
flow, (ix) cash position, (x) expenses, (xi) the market price of a Common Stock,
(xii) earnings per share, (xiii) return on stockholder equity, (xiv) return on
capital, (xv) total shareholder return, (xvi) economic value added, (xvii)
number of customers, (xviii) market share, (xix) return on investments, (xx)
profit after taxes, (xxi) objective customer indicators, (xxii) productivity
improvements, (xxiii) supplier awards from significant customers, (xxiv) new
product development, (xxv) working capital, (xxvi) objectively determinable
individual objectives, (xxvii) return on equity, (xxviii) return on assets,
(xxix) return on sales, and (xxx) sales. Performance Goals may differ from
Participant to Participant and from Award to Award. Any criteria used may be
measured, as applicable, (A) in absolute terms, (B) in combination with another
Performance Goal or Goals (for example, but not by way of limitation, as a ratio
or matrix), (C) in relative terms (including, but not limited to, results for
other periods, passage of time and/or against another company or companies or an
index or indices), (D) on a per-share or per-capita basis, (E) against the
performance of the Company as a whole or a segment of the Company and/or (F) on
a pre-tax or after-tax basis. Prior to the Determination Date, the Administrator
shall determine whether any significant element(s) or item(s) shall be included
in or excluded from the calculation of any Performance Goal with respect to any
Participants. As determined in the discretion of the Administrator prior to the
Determination Date, achievement of Performance Goals for a particular Award may
be calculated in accordance with the Company's financial statements, prepared in
accordance with generally accepted accounting principles (“GAAP”), or on a basis
other than GAAP, including as adjusted for certain costs, expenses, gains and
losses to provide non-GAAP measures of operating results. Prior to the
Determination Date, the Administrator will determine whether any significant
element(s) will be included in or excluded from the calculation of any
Performance Goal with respect to any Participant.
(c)    Procedures. To the extent necessary to comply with the performance-based
compensation provisions of Section 162(m) of the Code, with respect to any Award
granted subject to Performance Goals, within the first 25% of the Performance
Period, but in no event more than 90 days following the commencement of any
Performance Period (or such other time as may be required or permitted by
Section 162(m) of the Code), the Administrator will, in writing, (i) designate
one or more Service Providers to whom an Award will be made, (ii) select the
Performance Goals applicable to the Performance Period, (iii) establish the


-15-



--------------------------------------------------------------------------------




Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (iv) specify the relationship between
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Participant for such Performance Period. Following the completion of each
Performance Period, the Administrator will certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amounts earned by a Participant, the Administrator will have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the
Administrator may deem relevant to the assessment of individual or corporate
performance for the Performance Period. A Participant will be eligible to
receive payment pursuant to an Award for a Performance Period only if the
Performance Goals for such period are achieved.
(d)    Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Service Provider and is intended to constitute
qualified performance based compensation under Section 162(m) of the Code will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m) of the Code) or any regulations and ruling issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m) of the Code, and
the Plan will be deemed amended to the extent necessary to conform to such
requirements.
12.    Outside Director Limitation. No Outside Director may be granted, in any
Fiscal Year, Awards covering more than 25,000 Shares. Any Awards granted to an
individual while he or she was an Employee, or while he or she was a Consultant
but not an Outside Director, will not count for purposes of the limitations
under this Section 12.
13.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
3 months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then 6 months following the
1st day of such leave any Incentive Stock Option held by the Participant will
cease to be treated as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option.
14.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
15.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Sections 6, 7, 8, 9, 10, and 12 of the Plan.


-16-



--------------------------------------------------------------------------------




(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines, including, without
limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise such outstanding Option and Stock Appreciation Right,
including Shares as to which such Award would not otherwise be vested or
exercisable, all restrictions on such Restricted Stock and Restricted Stock
Units will lapse, and, with respect to such Awards with performance-based
vesting, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met. In addition, if an Option or Stock Appreciation Right is not
assumed or substituted in the event of a merger or Change in Control, the
Administrator will notify the Participant in writing or electronically that such
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
(d)    Employee Options Following Assumption or Substitution. Following an
assumption or substitution in connection with a merger of the Company with or
into another corporation or the sale of substantially all of the assets of the
Company where upon such transaction the stockholders of the Company immediately
prior to the transaction hold less than 50% of the outstanding voting equity
securities of the successor corporation following the transaction (a “Change in
Control Merger”), if a Participant’s status as an Employee of the successor
corporation is terminated by the successor corporation as a result of an
Involuntary Termination within 12 months following the Change in Control Merger,
the Participant will fully vest in and have the right


-17-



--------------------------------------------------------------------------------




to exercise Participant’s then-outstanding Options, including Shares as to which
otherwise would not have been vested and exercisable. Thereafter the Option will
remain exercisable in accordance with its terms.
(e)    Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for in the event of a Change in
Control, the Outside Director will fully vest in and have the right to exercise
Options and Stock Appreciation Rights as to all of the Shares underlying such
Award, including those Shares which would not otherwise be vested or
exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at 100% of
target levels and all other terms and conditions met.
16.    Tax.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a fair market value equal to the minimum
statutory amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a fair market value equal to the statutory amount
required to be withheld, provided the delivery of such Shares will not result in
any adverse accounting consequences, as the Administrator determines in its sole
discretion, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined.
(c)    Compliance With Section 409A of the Code. Awards will be designed and
operated in such a manner that they are either exempt from the application of,
or comply with, the requirements of Section 409A of the Code such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Section 409A of the Code, except as otherwise
determined in the sole discretion of the Administrator. The Plan and each Award
Agreement under the Plan is intended to meet the requirements of Section 409A of
the Code and will be construed and interpreted in accordance with such intent,
except as otherwise determined in the sole discretion of the Administrator. To
the extent that an Award or payment, or the settlement or deferral thereof, is
subject to Section 409A of the Code, the Award will be granted, paid, settled or
deferred in a manner that will meet the requirements of Section 409A of the
Code, such that the grant, payment, settlement or deferral will not be subject
to the additional tax or interest applicable under Section 409A of the Code.
17.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.


-18-



--------------------------------------------------------------------------------




18.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
19.    Term of Plan. Subject to Section 23 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years from the date adopted by the Board, unless terminated earlier
under Section 20 of the Plan.
20.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Administrator may at any time amend,
alter, suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
21.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
22.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.
23.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted
by the Board. Such stockholder approval will be obtained in the manner and to
the degree required under Applicable Laws.
24.    Forfeiture Events. The Administrator may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or


-19-



--------------------------------------------------------------------------------




recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award. Such events
may include, but shall not be limited to, fraud, breach of a fiduciary duty,
restatement of financial statements as a result of fraud or willful errors or
omissions, termination of employment for cause, violation of material Company
and/or Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries. The Administrator may also require the application of
this Section 24 with respect to any Award previously granted to a Participant
even without any specified terms being included in any applicable Award
Agreement to the extent required under Applicable Laws.






-20-

